Citation Nr: 1434491	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  08-18 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a right knee disability.

2.  Entitlement to service connection for a right knee disability, including as secondary to right ankle disability. 

3.  Entitlement to service connection for a left knee disability, including as secondary to the right knee disability.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1970 to September 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In September 2012, the Veteran was afforded a hearing before the undersigned.  A transcript of the hearing has been associated with the claims file.

The Veteran submitted additional evidence in September 2012, with a waiver of RO consideration.  38 C.F.R. § 20.1304 (2013).  Therefore, the Board may properly consider such newly received evidence.

The Board has not only reviewed the Veteran's physical claims file, but also the electronic record maintained in the Virtual VA system and Veterans Benefits Management System (VBMS) to ensure total review of the evidence.  

The issues of entitlement to service connection for a right and left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In a February 2003 rating decision, the RO denied a claim for service connection for a right knee injury due to the lack of evidence of a right knee injury during service.  The Veteran did not appeal.  

2.  The evidence received since the February 2003 rating decision was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The February 2003 rating decision is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.110 (2002).

2.  The evidence received since the February 2003 rating decision is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

In regard to the claim to reopen, the Board finds that new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee injury.  Therefore, no further development is required with respect to this aspect of the Veteran's appeal as any deficiency has been rendered moot.


II.  Application to Reopen Based on New and Material Evidence

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. 
§ 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a).  Final decisions will not be reopened unless new and material evidence is presented or secured with respect to a claim which has been disallowed.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The credibility of this evidence must be presumed, albeit just for the limited purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In a February 2003 rating decision, the RO denied service connection for a right knee injury because there was no evidence of treatment or complaints of a right knee injury in service.  A notice of disagreement was not received within the subsequent one-year period, nor was any new and material evidence received during that time period.  Therefore, the February 2003 rating decision is final.

Since the previous denial, the Veteran testified at a September 2012 Board videoconference hearing that he injured his right knee while playing football with fellow Marines in Hawaii and was treated with a full cast from his right ankle to his thigh.  The Veteran's testimony at the September 2012 Board hearing was not previously reviewed by agency decisionmakers and therefore is considered new evidence.  The Veteran's testimony is also material because it tends to show that he was treated for a right knee injury during service- the basis for the previous denial.  Laypersons have been found competent to testify as to matters within their personal knowledge, including relating what they have been told by physicians.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Accordingly, the Veteran's claim for service connection for right knee disability is reopened.  


ORDER

New and material evidence sufficient to warrant reopening a claim of entitlement to service connection for a right knee disability having been submitted, the claim to reopen is granted.  


REMAND

First, at the September 2012 Board Hearing, the Veteran testified that he was treated with a full cast after he injured his knee playing football in Hawaii.  See Board Hearing Transcript, pp. 2-3.  The Veteran stated that he was treated at the Pearl Harbor medical facility in 1972-73.  See Veteran's NOD, June 2006.  November 1972 service treatment records from the U.S. Naval Communication Station in San Francisco, California indicate that the Veteran was "playing football one [week] ago [and] was hit in [right] lower leg . . . seen at Pearl Harbor -x-rays [within normal limits]."  It further notes that the Veteran was on crutches and ordered to not stand on his leg.  There are no medical records, including x-ray reports, from Pearl Harbor associated the claims folder.  On remand, an attempt to locate such records should be accomplished.  

Second, the Veteran testified that he sought treatment at a VA facility in Houston within a year after his separation from service.  He stated that he was treated with pain medicine and an ace bandage.  See Board Hearing Transcript, pp. 5-6.  The earliest records from the Houston/Beaumont VA Medical Center are from 1997.  As it appears the Veteran's entire medical records from the VA Medical Centers have not been obtained, they should be obtained on remand.  

Third, at the hearing, the Veteran testified that he has been seen by private care providers for his knee disorders and would submit the records from the private providers.  He further stated that he had scopes put into his knees.  At a June 2003 VA treatment visit, the Veteran reported that he injured his right knee playing football in service, reinjured it in 1995 and had a scope put in for a meniscus tear in Beaumont, Texas.  There are no records related to this treatment from private providers currently associated with the claims folder.  Accordingly, as the Board is now on notice of the existence of private medical records that are pertinent to the Veteran's claim, reasonable efforts to obtain those records should be made on remand.  Specifically, the Veteran should be requested to complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the release of the private records.  

The Veteran claims entitlement to service connection for a left knee disability, secondary to his right knee disability.  Accordingly, the claims for entitlement to service connection for a right knee and left knee disability are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (noting that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Therefore, the claim for service connection for a left knee disability must be remanded pending the development and readjudication of the right knee appeal.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records from 1975 to 1997 and November 2012 to present.  All efforts to obtain additional evidence must be documented in the claims folder. 

2.  Contact the Veteran and request that he provide or authorize the release of records any private providers who have assessed or treated the Veteran for his knee disabilities.  Obtain any records identified by the Veteran.  All efforts to obtain additional evidence must be documented in the claims folder. 

3.  Attempt to obtain any additional service treatment records pertaining to the Veteran, including any x-ray reports while the Veteran was stationed at Pearl Harbor.  All efforts to obtain additional evidence must be documented in the claims folder. 

4.  If, after making reasonable efforts to obtain any outstanding non-Federal records the AOJ is unable to secure same or if after continued efforts to obtain Federal records the AOJ concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

5.  Thereafter, schedule the Veteran for an appropriate VA examination.  The claims file (including copies of any pertinent records in the electronic claims folder) must be made available to, and reviewed by, the examiner.  The examiner must indicate on the examination report that review of the claims folder was undertaken.  All appropriate clinical testing should be conducted.  

The examiner also should provide a medical opinion that addresses the following:

(a)  Whether it is at least at likely as not (50 percent or greater probability) that any current right/left knee disability is related to active military service.  

(b)  Whether it is at least as likely as not that the Veteran's right/left knee disability was caused by his right ankle disability.  

i.  If so, whether it is at least as likely as not that the Veteran's knee disability is aggravated (i.e., worsened) beyond the natural progress by his right ankle disability.  

If aggravation is found, the examiner should address the following medical issues:

1.  the baseline manifestations of the Veteran's knee disability found prior to aggravation; and

2.  the increased manifestations which, in the examiner's opinion, are proximately due to the right ankle disability.  

(c)  Whether it is at least as likely as not that the Veteran's left knee disability was caused by his right knee disability.  

i.  If so, whether it is at least as likely as not that the Veteran's left knee disability is aggravated (i.e., worsened) beyond the natural progress by his right knee disability.  

If aggravation is found, the examiner should address the following medical issues:

1.  the baseline manifestations of the Veteran's left knee disability found prior to aggravation; and

2.  the increased manifestations which, in the examiner's opinion, are proximately due to the right knee disability.  

The examiner's attention is drawn to the August 2010 examination by Dr. R. Soule which states that the Veteran has abnormal gait due to pain and instability, with a distinct limp favoring the right ankle and knee.

A complete rationale must be provided for all opinions.  

6.  Ensure the development outlined above has been accomplished, that the examination report is adequate, and then arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


